                    Case 19-12122-KG       Doc 202     Filed 10/15/19    Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                            §       Chapter 11
                                                  §
FOREVER 21, INC., et al                           §
                                                  §       CASE NO. 19-12122 (KG)
                                                  §
                                                  §       (Jointly Administrated)
         Debtors.                                 §

        NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b)
  COMBINED WITH REQUEST FOR ALL COPIES PURSUANT TO BANKRUPTCY 2002(a)
      AND (b), AND PLEADINGS PURSUANT TO BANKRUPTCY RULE 3017(a)

          Riverwalk Marketplace (New Orleans), LLC and The Shops at Summerlin South, LLC
hereby request that all notices given or required to be given in this case and any cases consolidated
herewith, and all papers served or required to be served in this case, and any cases consolidated
herewith, be given to and served upon their attorneys:
                                         Howard Marc Spector
                                            Spector & Cox
                                      12770 Coit Road, Suite 1100
                                          Dallas, Texas 75251
                                            (214) 365-5377
                                         FAX: (214) 237-3380
                                       hspector@spectorcox.com

          This request encompasses all notices, copies and pleadings referred to in Section 1109(b) of
Title 11, of the United States Code, or in Rules 2002, 3017, or 9007 of the Bankruptcy Rules,
including, without limitation, notices of any orders, motions, demands, complaints, petitions,
pleadings or requests, applications, plans, disclosure statements and any other documents brought
before this court in this case, whether formal or informal, written or oral, or transmitted or conveyed
by mail, delivery, telephone, telegraph, telex or otherwise which affects or seeks to affect the above
case.


          Submitted on October 15, 2019.




                                                 -1-
                 Case 19-12122-KG         Doc 202      Filed 10/15/19      Page 2 of 2



                                                       Respectfully submitted,

                                                       By:      /s/ Howard Marc Spector
                                                               Howard Marc Spector
                                                               TBA #00785023

                                                       SPECTOR & COX
                                                       Banner Place, Suite 1100
                                                       12770 Coit Road
                                                       Dallas, Texas 75251
                                                       (214) 365-5377
                                                       FAX: (214) 237-3380
                                                       hspector@spectorcox.com

                                                       ATTORNEY FOR RIVERWALK
                                                       MARKETPLACE (NEW ORLEANS), LLC
                                                       AND THE SHOPS AT SUMMERLIN
                                                       NORTH, LP


                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing pleading will be electronically mailed to the
parties that are registered or otherwise entitled to receive electronic notices in this case pursuant to
the Electronic Filing Procedures in this District, and via first class mail to the following parties
listed below on October 15, 2019.
                                                              /s/ Howard Marc Spector
                                                           Howard Marc Spector

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Timothy P. Cairns
Pachulski Stang Ziehl & Jones LLP
919 N. Market St., 17th Floor
Wilmington, DE 19801

Juliet M. Sarkessian
U.S. Trustee's Office
844 King Street, Room 2207
Lockbox #35
Wilmington, DE 19899-0035




                                                 -2-
